Exhibit 10.1

 

March 26, 2004

 

Francis J. Lunger

Chief Executive Officer

Millipore Corporation

290 Concord Road

Billerica, MA 01821

 

Dear Fran:

 

This letter agreement follows our discussions concerning the implementation by
the Board of Directors of its succession plans for Millipore Corporation (the
“Company”). As we have discussed, the Company wishes to retain your services as
CEO for a period of time in order to permit an orderly transition of your duties
and responsibilities to a successor and, to have the opportunity, thereafter, to
have the benefit of your expertise and experience for a period of time as
Chairman, as defined below. Therefore, the purpose of this letter is to confirm
the agreement between you and the Company concerning the terms and conditions of
your continued employment and your separation arrangements, as follows:

 

1. Term. Subject to earlier termination as provided in Paragraph 6 below, your
employment under this Agreement shall commence as of the date it is signed by
the second of the two parties hereto (the “Effective Date”) and shall continue
until March 1, 2005 (the “Term”). The Term may be extended or renewed only by
the written agreement of you and an expressly authorized representative of the
Board of Directors of the Company (the “Board”).

 

2. Continued Employment as CEO.

 

(a) It is agreed that, at the annual meeting in April, 2004, you will announce
your decision to step down as CEO as soon as your successor has been named and
the Board’s initiation of a search for that successor. It is agreed that this
and all other public announcements concerning your departure will be consistent
with the written statement to which you and the Board mutually agree.

 

(b) During the Term, you will continue your employment, on a full-time basis, as
CEO for so long as the Board shall request, but in any event not later than
March 1, 2005 or, if sooner, the business day immediately preceding that on
which your successor as CEO commences employment. For so long as you continue as
CEO, you shall continue to perform your regular duties, subject to the direction
and control of the Board, with such modifications and additional assignments,
reasonably consistent with your position, as the



--------------------------------------------------------------------------------

Board determines appropriate to achieve a smooth and effective transition to
your successor.

 

3. Employment as Chairman.

 

(a) Following your employment as CEO, you may be employed, at the Board’s
discretion, for the remainder of the Term with the title of Chairman and, in
that position, will report to the Board. Your duties, responsibilities and
authority in that position will focus on external matters and shall be as
assigned by the Board from time to time. It is understood that your successor as
CEO will report directly to the Board and that his or her duties,
responsibilities and authority as CEO and yours as Chairman shall not be
overlapping.

 

(b) Your employment as Chairman will be on a full-time basis. In that capacity,
you will be expected to devote your full business time and best efforts to your
duties and responsibilities for the Company.

 

4. Compensation and Benefits. As compensation for all services performed by you
during the Term, the Company will provide you the following pay and benefits:

 

(a) Salary. During the Term, the Company will pay you a salary at a rate of not
less than Six Hundred and Fifty Thousand Dollars ($650,000) per year, payable in
accordance with the regular payroll practices of the Company for its executive
employees and subject to increase by the Board in its sole discretion.

 

(b) Bonuses.

 

(i) MIP Participation. You will remain eligible to participate in the Company’s
Management Incentive Plan (“MIP”) during calendar year 2004, subject to your
continued employment by the Company, either as CEO or Chairman, but any such
participation shall be with such revised goals, reasonably related to the
transitional nature of your duties, as the Board may determine in its
discretion. Any bonus which you earn under the MIP while serving as CEO or
Chairman hereunder shall be pro-rated for any partial year of service. You will
cease to be eligible to continue participation in the MIP on December 31, 2004
or, if earlier, the date your employment terminates.

 

(ii) Discretionary Bonus. In connection with your services as Chairman, you will
be eligible to be considered for a bonus of up to Three Hundred Thousand Dollars
($300,000), with the amount of any such the bonus being determined by the Board
in its discretion. Any such bonus (A) shall also be subject to your qualifying
for benefits under the agreement between you and the Company dated as of
November 18, 2003 and captioned “Officer Severance Agreement” (the “Severance
Agreement”), including without limitation your execution of the Release
Agreement which is attached as Exhibit A to the Severance Agreement, and (B)
shall be payable within thirty (30) calendar days following of the date the
Release Agreement becomes effective.

 

(c) Stock Options and Restricted Stock. All restricted stock awarded you by the
Company as to which the restrictions have not been lifted and all stock options



--------------------------------------------------------------------------------

granted to you by the Company which are currently held by you and have not
become exercisable and have not been exercised or cancelled and have not expired
shall continue to vest during the Term and for so long as you are receiving
payments under the Severance Agreement, not to exceed twenty four months
following the date your employment with the Company terminates. All vested
options shall remain exercisable during the period in which you are receiving
payments under the Severance Agreement, but if not exercised during that period
shall be cancelled at the end of that period. Except as otherwise expressly
provided in this Section 4(c), such stock options and restricted stock shall be
governed by the terms of the Millipore Corporation 1999 Stock Incentive Plan, as
amended from time to time. You will not be eligible for any further awards of
stock options or restricted stock, unless otherwise expressly provided you by
the Board.

 

(d) Participation in Employee Benefit Plans. During your employment hereunder
during the Term, you will be entitled to participate in all employee health and
welfare and retirement benefit plans from time to time in effect for employees
of the Company generally, except to the extent such plans are duplicative of
benefits otherwise provided you under this Agreement or any other agreement
between you and the Company (e.g., severance benefits). Your participation will
be subject to the terms of the applicable plan documents and generally
applicable Company policies.

 

(e) Vacations. You will continue to accrue vacation during the Term in
accordance with Company policies applicable to its executives generally, as in
effect from time to time.

 

(f) Business Expenses. The Company will pay or reimburse you for all reasonable
business expenses incurred or paid by you in the performance of your duties and
responsibilities for the Company, subject to any maximum annual limit and other
restrictions on such expenses set by the Board and to such substantiation and
documentation as it may specify from time to time.

 

5. Continuing Employee Obligations

 

(a) Your obligations under the agreement between you and the Company captioned
“Employee Agreement,” which you signed on June 30, 1997 (the “Employee
Agreement”) and under the Severance Agreement shall remain in full force and
effect in accordance with the terms thereof.

 

(b) All documents, records and files, in any media of whatever kind and
description, relating to the business, present or otherwise, of the Company and
its Affiliates, and any copies in whole or in part thereof (the “Documents”),
whether or not prepared by you shall be the sole and exclusive property of the
Company. You agree to safeguard all Documents and to return to the designee of
the Board, at the time your employment terminates or at such earlier time or
times as the Board or its designee may specify, all Documents then in your
possession or control.

 

6. Termination of Employment. Notwithstanding anything contained in this



--------------------------------------------------------------------------------

Agreement to the contrary, your employment shall terminate prior to the
expiration of the Term in the following circumstances:

 

(a) (i) The Board may terminate your employment for Cause upon notice to you,
provided that any such termination must meet all requirements for a termination
for Cause under the Severance Agreement. (ii) The Board may elect to terminate
your employment at any time other than for Cause upon notice to you, subject to
Sections 7(a) and 7(b) of this Agreement.

 

(b) (i)This Agreement shall automatically terminate in the event of your death.
(ii) The Board may terminate your employment upon notice to you in the event
that you become disabled during your employment through any illness, injury,
accident or condition of either a physical or psychological nature and, as a
result, are unable to perform substantially all of your duties and
responsibilities hereunder for ninety (90) days during any period of three
hundred and sixty-five (365) consecutive calendar days. Pay from the Company for
any period of leave for disability shall be in accordance with the policies of
the Company, as in effect from time to time. If any question shall arise as to
whether you are disabled to the extent that you are unable to perform
substantially all of your duties and responsibilities hereunder, you shall, at
the Company’s request, submit to a medical examination by a physician selected
by the Board to whom you or your guardian, if any, has no reasonable objection
to determine whether you are so disabled and such determination shall for the
purposes of this Agreement be conclusive of the issue. If such a question arises
and you fail to submit to the requested medical examination, the Company’s
determination of the issue shall be binding on you.

 

(c) You may terminate your employment with the Company at any time upon two (2)
weeks’ notice. The Board may elect, however, to accept your notice as of an
earlier date and, in that event, shall pay you your salary for the remainder of
the notice period, not to exceed two (2) weeks.

 

7. Severance Benefits and Other Matters Related to Termination.

 

(a) Final Compensation. In the event of expiration of the Term or the
termination of your employment prior to the expiration date, however caused, the
Company (i) will pay you salary, if any, earned but not paid through your last
day of active employment; (ii) will pay you, at your final base rate of pay, for
any vacation time earned but not used during the Term, through your last day of
active employment, not to exceed the maximum accumulation permitted under
Company policy; and (iii) will reimburse you for all business expenses
reimbursable under Company policy and this Agreement and not yet reimbursed,
subject to such documentation and substantiation as the Company may require (all
of the foregoing, collectively, “Final Compensation”).

 

(b) Salary Continuation Period. In addition to providing you Final Compensation,
in the event that the Company elects to terminate your employment prior to the
expiration of the Term other than for Cause and other than as a result of death
or disability, the Company will continue to pay you your salary during the
period from the day



--------------------------------------------------------------------------------

immediately following the date your employment terminates through March 1, 2005
(the “Salary Continuation Period”).

 

(c) Amendment of Severance Agreement. The Severance Agreement is hereby amended
as follows: (i) Termination of your employment as a result of the expiration of
the Term shall constitute a Qualifying Termination under section 1.11 of the
Severance Agreement, in addition to the other bases set forth in that section.
(ii) “Annual Compensation” under section 1.01 of the Severance Agreement shall
mean the sum of (A) your base salary as of your last day of employment as CEO
and (B) your last annual target bonus as CEO. Notwithstanding anything to the
contrary contained in the Severance Agreement or in this Agreement, however, you
shall not be eligible to qualify for benefits under the Severance Agreement
until termination of your employment hereunder, including without limitation any
period of employment as Chairman, and until the expiration of any Salary
Continuation Period.

 

(d) Survival. Provisions of this Agreement shall survive any termination or
expiration of the Term if so provided in this Agreement or if necessary or
desirable to accomplish the purposes of other surviving provisions, including
without limitation your obligations under Section 5 of this Agreement. Upon
termination of your employment, the Company shall have no further obligations to
you hereunder, other than as expressly set forth in this Paragraph 7.

 

8. Definition. For purposes of this Agreement, “Affiliates” means all persons
and entities directly or indirectly controlling, controlled by or under common
control with the Company where control may be by management authority, equity
interest or otherwise.

 

9. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 

10. Assignment. Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without your consent to
any entity with whom the Company shall hereafter affect a reorganization,
consolidate with, or merge into or to whom it transfers all or substantially all
of its properties or assets. This Agreement shall inure to the benefit of and be
binding upon you and the Company, and each of our respective successors,
executors, administrators, heirs and permitted assigns.

 

11. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.



--------------------------------------------------------------------------------

12. Miscellaneous. This Agreement sets forth the entire agreement between you
and the Company and replaces all prior and contemporaneous communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of your employment, excluding only the Employee Agreement and the
Severance Agreement, as amended hereby, each of which shall remain in full force
and effect in accordance with their terms. This Agreement may not be modified or
amended, and no breach shall be deemed to be waived, unless agreed to in writing
by you and an expressly authorized representative of the Board. The headings and
captions in this Agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement. This Agreement
may be executed in two or more counterparts, each of which shall be an original
and all of which together shall constitute one and the same instrument. This is
a Massachusetts contract and shall be governed and construed in accordance with
the laws of the Commonwealth of Massachusetts, without regard to the conflict of
laws principles thereof.

 

13. Notices. Unless otherwise expressly provided herein, any notices provided
for in this Agreement shall be in writing and shall be effective when delivered
in person, consigned to a national overnight courier or deposited in the United
States mail, postage prepaid, and addressed to you at your last known address on
the books of the Company or, in the case of the Company, to it at its principal
place of business, attention of the Company’s Chief Legal Officer, or to such
other address as either party may specify by notice to the other actually
received.

 

If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me no later than April 16, 2004. At the time you sign
and return it, this letter will take effect as a binding agreement between you
and the Company on the basis set forth above. The enclosed counterpart of this
Agreement, which you should also sign and date, is for your records.

 

Sincerely,

MILLIPORE CORPORATION

 

     

By:

 

/s/    ROBERT C. BISHOP

--------------------------------------------------------------------------------

   

Robert C. Bishop

Lead Director

Date:

 

April 1, 2004

Accepted and Agreed:

   

/s/    FRANCIS J. LUNGER

--------------------------------------------------------------------------------

    Francis J. Lunger

Date:

 

March 30, 2004